Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application.


Claim Objections

Claims 14 and 15 are objected to because of the following informalities:  the claims recite, respectively, “to execute the ID association method as claim in claim 1.”  The independent claims should expressly recite each of the intended limitations as similarly disclosed in independent claim 13.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, in part, “when determining that two IDs in the same time period belong to the same user.”  The 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 13 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (software, per se).  The claim is directed to an apparatus that comprise a reading element, an extraction element, a construction element and a determination element.  The substantive elements may be broadly construed as being directed to software per se.  The apparatus is not defined with hardware elements and none of the substantive claims are implemented on disclosed hardware elements.  Examine notes that the specification recites “apparatus may further include a processor and a memory. All of the reading element 41, the extraction element 43, the construction element 45, the determination element 47 and the like are stored in the memory as program elements, and the processor is used for executing the program elements stored in the memory to realize corresponding functions” (see US 2022/0027389, [0138]).  The substance of this cited paragraph should be added to the claim language.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 13, 14 and 15 recite extracting a user relationship indicated between each two IDs and a credibility index; constructing a user relationship graph between each two IDs and a credibility index of each data source; and regulating the user relationship graph according to the credibility index. 

The limitation of extracting a user relationship indicated between each two IDs and a credibility index of each data source, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “apparatus” or an “electronic device” language, “extracting” in the context of this claim encompasses observing user relationships between IDs in data sets and recording these observations with pencil and paper. The limitation of constructing a user relationship graph, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “apparatus” or an “electronic device” language, “constructing” in the context 

This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using an apparatus or and electronic device to perform the discussed abstract ideas. The apparatus or electronic device in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer functions). The other additional element of reading user information comprising representation forms of IDs of a plurality of data sources represents mere extra-solution activity to the judicial exception. The additional element represents mere 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an apparatus or and electronic device to perform the abstract idea steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, reading user information, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the element of reading user information is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains a “it is usually necessary to find multiple IDs of the same user for different devices and applications to conveniently make statistics about using habits of the same user to implement merging. When determining that multiple IDs belong to the same user, data sets of different platforms and terminals are associated. A present 

Claim 2-12 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 2-12 recite the same abstract idea of extracting a user relationship; constructing a user relationship graph; and regulating the user relationship graph practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 

Claim 2 recites the additional limitation of acquiring IDs of each user in the plurality of data sources, different combination forms being adopted for the IDs of each data source; and performing at least one of the following operations: when determining that two IDs in the same time period belong to the same user, recording a first representation form of the two IDs; when determining that two IDs in the same time period are used for executing the same operation and the two IDs belong to the same user, recording a second representation form of the two IDs; and, when determining that one ID in the same time period is used for executing a target operation, recording a third representation form of the one ID. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible. 

Claim 3 recites the additional limitation of wherein extracting the user relationship indicated between each two IDs and the credibility index of each data source according to the representation forms of the IDs of the plurality of data sources comprises at least one of the following operations: extracting a first user relationship from the first 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 

Claim 4 recites the additional limitation of wherein extracting the second user relationship from the second representation form of the two IDs and the third representation form of the one ID and determining the second initial credibility index of the data source corresponding to the second user relationship comprises: arranging the user information according to an acquired time sequence; detecting each time window after arranging the user information, a first time period being added to a present detection time point every time when a time window is detected; and when two IDs in the user information are different and the two IDs in the time window are used for executing different operations, determining the second user relationship and determining the second initial credibility index of the data source corresponding to the second user relationship. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of mentally arranging user information according to observed time sequence and observing time windows and evaluating when two IDs are different in a time window in order to determine a second user relationship. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 4 is not patent eligible.

Claim 5 recites the additional limitation of extracting the third user relationship from the second representation form of the two IDs and. the third representation form of the one ID and determining the third initial credibility index of the data source corresponding to the third user relationship comprises: arranging the user information according to an acquired time sequence; detecting each time window after arranging the user information, a second time period being added to a present detection time point every time when a time window is detected; and when two IDs in the user information are different and a ratio value that the two IDs in the time window are used for executing the same operation is higher than a preset ratio value, determining the third user 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 5 is not patent eligible.

Claim 6 recites the additional limitation of wherein constructing the user relationship graph comprises: determining each ID as a point and creating a connecting edge corresponding to each user relationship; calculating credibility of each connecting edge according to the credibility index of each data source, a time decay coefficient of credibility of the user relationship and a time difference value between a time point when the user relationship occurs and a present time point; performing sequencing according to the credibility to obtain a sequencing result; and after performing sequencing, adding each connecting edge into the user relationship graph according to the sequencing result to construct the user relationship graph, one connecting path being between every two points in the user relationship graph. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 6 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 

Claim 7 recites the additional limitation of when determining that the user relationship is a first user relationship or a third user relationship, determining the connecting edge corresponding to the user relationship as a first-type edge, two IDs indicated by the first-type edge belonging to the same user; and when determining that the user relationship is a second user relationship, determining the connecting edge corresponding to the user relationship as a second-type edge, the two IDs indicated by the second-type edge not belonging to the same user. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 7 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Claim 8 recites the additional limitation of determining a first credibility index variation of each connecting edge and a second credibility index variation of each data source; regulating the credibility index of each data source according to the first credibility index variation and the second credibility index variation; and regulating the user relationship graph according to the regulated credibility index to determine the ID connected graph of each user. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 8 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 8 is not patent eligible.

Claim 9 recites the additional limitation of for a connecting edge that is not added to the user relationship graph, determining a first credibility index sub-variation according to a type of the connecting edge; for a connecting edge that has been added to the user relationship graph, accumulating a credibility index variation to obtain a second credibility index sub-variation; and determining the first credibility index variation according to the first credibility index sub-variation and the second credibility index sub-variation. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 9 is not patent eligible.

Claim 10 recites the additional limitation of acquiring a point number of each maximal connected branch in the user relationship graph, the maximal connected branch comprising a plurality of points; when determining that the point number of the maximal connected branch exceeds a preset point number, obtaining an ID code corresponding to the maximal connected branch, the ID code being obtained by encrypting a result for splicing a data source of each of all IDs in the maximal connected branch and all IDs in the maximal connected branch, and the ID code indicating that all IDs in the maximal connected branch belong to the same user; and determining the maximal connected branch indicated by the ID code as an ID connected branch of the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 10 is not patent eligible.

Claim 11 recites the additional limitation of acquiring new user information; analyzing the new user information to determine a new connecting edge; extracting a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 

Claim 12 recites the additional limitation of executing a cleaning operation on the user information, the cleaning operation at least comprising data format cleaning and numerical range exception cleaning, the data format cleaning indicating cleaning of data inconsistent with a preset data format and the numerical range exception cleaning indicating cleaning of data inconsistent with the representation forms of the IDs. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step where observed data is evaluated and cleaned of inconsistencies on pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 12 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czyzewicz et al., US 2010/0042680 (hereinafter Czyzewicz) in view of Rogynskyy et al., US 2019/0361941 (hereinafter Rogynskyy).

For claims 1, 13, 14, 15, Czyzewicz teaches an Identifier (ID) association method, comprising:
reading user information, the user information comprising representation forms of IDs of a plurality of data sources (see [0062], collecting users’ online identities, and allowing them to be discovered, retrieved and/or updated,” [0066]);
extracting a user relationship indicated between each two IDs according to the representation forms of the IDs of the plurality of data sources (see Fig. 3, [0066], “The users represented by identity graphs 89, 90, 91 and 92 have relationships 99 with the user represented by IG 88 on a first web site or application. These relationships 99 form a part of the social graph 86 of the user with identity graph 88,” [0081], “relationships of a particular user,”);
constructing a user relationship graph, the user relationship graph taking each ID as a point and taking the user relationship as a connecting edge (see Fig. 3, [0066], “user represented by identity graph 88...relationships 99 form a part of the social graph 86 of the user with identity graph 88” and “Each of the users represented by identity graphs 89, 90, 91 and 92 has identities 94, 95, 96, 97” where relationships associated with user identity graph 88 represents constructed user relationship graph with associated IDs 89, 90, 91 and 92); and
regulating the user relationship graph to determine an ID connected graph of each user, each ID in the ID connected graph being associated and belonging to the same user (see [0062], “collecting users’ online identities, and allowing them to be...updated,” [0066], “The users represented by identity graphs 89, 90, 91 and 92 have relationships 99 with the user represented by IG 88 on a first web site or application. These relationships 99 form a part of the social graph 86 of the user with identity graph 88,” [0081], “relationships of a particular user” where relationships with identity graph 88 shows multiple IDs belonging to the same user, [0104], “Another feature of the invention is that it permits identity and social graph discovery, autodiscovery, recording and updating” and updating the relationships with identity graph 88 represents regulating the user relationship graph to determine and ID connected graph of each user).

Rogynskyy teaches “credibility index of each source” and “regulating the user relationship graph according to the credibility index to determine an ID connected graph of each user” (see [0054], “constructing a node graph based on electronic activity. The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities,” [0080], “node graph generation system 200 can be configured to periodically regenerate or recalculate the node graph. The node graph generation system 200 can do so responsive to additional data being ingested by the system 200. When new electronic activities or data is ingested by the node graph generation system 200, the system 200 can be configured to recalculate the node graph as the confidence scores (as will be described later) can change based on the information included in the new electronic activities,” [0089], “confidence score for each value can also be based on the below-described health score of the data source from which the value was received,” [0091], “Another dimension can identify the source, which can have an associated trust score that can be used to determine how much weight to assign where confidence score associated with each node/source represents credibility index and recalculating the node graph based on confidence score represents regulating the user relationship graph according to the credibility index).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Czyzewicz with the teachings of Rogynskyy to “indicate a level of certainty that the value” derived from a source is accurate and relatively current (see Rogynskyy, [0096]).

For claim 2, the combination teaches the ID association method as claimed in claim 1, before reading the user information, further comprising:
acquiring IDs of each user in the plurality of data sources, different combination forms being adopted for the IDs of each data source (see Czyzewicz, [0062], “collecting users’ online identities, and allowing them to be discovered, retrieved and/or updated,” [0066]); and
performing at least one of the following operations:
when determining that two IDs in the same time period belong to the same user, recording a first representation form of the two IDs (see Czyzewicz, [0078], “way to discover the web sites on which a particular user has an identity...Referring to FIG. 11B, if one types a user identifier in the identity box, such as 466, associated with a particular web site or application, in this case YouTube, and clicks on the icon, the system according to the invention goes out 
when determining that two IDs in the same time period are used for executing the same operation and the two IDs belong to the same user, recording a second representation form of the two IDs (see Czyzewicz, [0078], where performing operation disclosed above satisfies performing at least one operation); and,
when determining that one ID in the same time period is used for executing a target operation, recording a third representation form of the one ID (see Czyzewicz, [0078], where performing operation disclosed above satisfies performing at least one operation).

For claim 3, the combination teaches The ID association method as claimed in claim 2, wherein extracting the user relationship indicated between each two IDs and the credibility index of each data source according to the representation forms of the IDs of the plurality of data sources comprises at least one of the following operations:
extracting a first user relationship from the first representation form of the two IDs and the second representation form of the two IDs (see Czyzewicz, Fig. 3, [0078], “way to discover the web sites on which a particular user has an identity...Referring to FIG. 11B, if one types a user identifier in the identity box, such as 466, associated with a particular web site or application, in this case YouTube, and clicks on the icon, the system according to the invention where extraction of different user ids based on user action represents first and second representation forms of IDs), and determining a first initial credibility index of a data source corresponding to the first user relationship, the first user relationship indicating the data source and a user relationship indicated between each two IDs (see Czyzewicz, Fig. 3; Rogynskyy, [0054] [0089], “confidence score for each value can also be based on the below-described health score of the data source from which the value was received,” [0091], “Another dimension can identify the source, which can have an associated trust score that can be used to determine how much weight to assign to the data point from that source...These dimensions are all used to determine a confidence score,” represents determination of credibility index of a data source for a user relationship);
extracting a second user relationship from the second representation form of the two IDs and the third representation form of the one ID, and determining a second initial credibility index of a data source corresponding to the second user relationship (see Czyzewicz, Fig. 3, [0078]; Rogynskyy, [0054] [0089], where performing operation disclosed above satisfies performing at least one operation); and
extracting a third user relationship from the second representation form of the two IDs and the third representation form-of the one ID, and determining a third initial credibility index of a data source corresponding to the third user relationship (see Czyzewicz, Fig. 3, [0078]; Rogynskyy, [0054] [0089], where 

For claim 8, the combination teaches the ID association method as claimed in claim 1, wherein regulating the user relationship graph according to the credibility index to determine the ID connected graph of each user comprises:
determining a first credibility index variation of each connecting edge (see Rogynskyy, [0082], “generating node profiles of one or more nodes and associate the electronic activities between nodes for use in determining the connection and connection strength between nodes,” [0127], “determine types and strengths of connections between nodes, among others,” [0182], “The node pairing engine 240 can compute a connection strength between nodes based on electronic activity associated with both of the nodes. More of the recent electronic activity between the two nodes will indicate a greater connection strength,” [0335], “measuring or detecting edge connection strength”) and a second credibility index variation of each data source (see Rogynskyy, see [0089], “confidence score for each value can also be based on the below-described health score of the data source from which the value was received,” [0091], “Another dimension can identify the source, which can have an associated trust score that can be used to determine how much weight to assign to the data point from that source...These dimensions are all used to determine a confidence score,” [0095]);
recalculate the node graph as the confidence scores (as will be described later) can change based on the information included in the new electronic activities,” [0089], “confidence score for each value can also be based on the below-described health score of the data source from which the value was received,”); and
regulating the user relationship graph according to the regulated credibility index to determine the ID connected graph of each user (see Rogynskyy, [0080], “node graph generation system 200 can be configured to periodically regenerate or recalculate the node graph. The node graph generation system 200 can do so responsive to additional data being ingested by the system 200. When new electronic activities or data is ingested by the node graph generation system 200, the system 200 can be configured to recalculate the node graph as the confidence scores (as will be described later) can change based on the information included in the new electronic activities,” [0089], “confidence score for each value can also be based on the below-described health score of the data source from which the value was received”).


Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Czyzewicz et al., US 2010/0042680 (hereinafter Czyzewicz) in view of Rogynskyy et al., US 2019/0361941 (hereinafter Rogynskyy) and further in view of Hockey et al., US 2019/0318122 (hereinafter Hockey).

For claim 12, Hockey teaches after reading the user information, further comprising: executing a cleaning operation on the user information, the cleaning operation at least comprising data format cleaning and numerical range exception cleaning, the data format cleaning indicating cleaning of data inconsistent with a preset data format and the numerical range exception cleaning indicating cleaning of data inconsistent with the representation forms of the IDs (see Hockey [0286], “Creating the financial report preferably includes normalizing the financial data, which functions to clean the financial data and update it to a consistent format. Normalizing the financial data can address inconsistencies across different financial institution making it easier for the third-party system to process. Normalizing the financial data can include cleaning transaction and/or merchant names, mapping the original transaction record information to standard identifiers” where cleaning inconsistencies with transactions represents data format cleaning and where cleaning information to standard identifiers represents range exception cleaning).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Czyzewicz and Rogynskyy with the teachings of Hockey to .




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iesiev et al., US 2016/0217187. 
Henderson, US 2017/0011226.
Hunt et al., US 2013/0124644. Fig. 5A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169